OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2011 Date of reporting period: May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Annual Report 2011 Stadion Managed Portfolio Stadion Core Advantage Portfolio May 31, 2011 This report and the financial statements contained herein are submitted for the general information of the shareholders of the Stadion Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Ultimus Fund Distributors, LLC, Phone 1-866-383-7636. STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS May 31, 2011 Dear Stadion Shareholder, Enclosed for your review is the annual report for the fiscal year ended May 31, 2011 for Stadion Managed Portfolio (formerly PMFM Managed Portfolio Trust) and Stadion Core Advantage Portfolio (formerly PMFM Core Advantage Portfolio Trust), each a series of Stadion Investment Trust. In managing each Fund, we use our proprietary technically driven rules-based model to assess the risk of being invested or not being invested in the market. As explained below, the first part of the fiscal year ended May 31, 2011 began during a market correction (decline > -10%) which began on April 23, 2010, a period of time in which we were defensively positioned. A substantial bull move began in late August which lasted until February, 2011. From February until the end of this reporting period, May 31, 2011, the market once again put us into our defensive mode. When we are defensive, Managed Portfolio is generally invested 100% in cash equivalents and Core Advantage is generally invested 50% in cash equivalents. MARKET AND FUNDS PERFORMANCE OVERVIEW During the 12 months ended May 31, 2011, the equity market averages experienced positive returns. The S&P 500 Index was up 25.95%, the Nasdaq Composite Index was up 26.78%, the Russell 2000 Index was up 26.75%, and the Dow Jones Industrial Average was up 27.30%. During this same period, Managed Portfolio – Class A was up 4.07% and Core Advantage Portfolio – Class A was up 14.68% (excluding the impact of sales charges – the maximum sales charge is 5.75%). The fiscal year began with the market in a correction (decline > -10%) which carried through until late August. A small rally began in early July which caused our trend following model to become invested by late July, but it was short-lived and took us back to defensive status by early August. This brief period of being in the market caused a whipsaw (explained later). Finally a good up move in the market began in late August, and we became fully invested shortly thereafter. This rally continued until early November when there was a mild pullback (explained later) which caused a few of our holdings to hit their protective stops. This did not last long and the rally began again in mid-November and once again we quickly became fully invested. In February, 2011, the internal measures of the market began to deteriorate and we soon had most of our holdings hit their protective stops. The decline from mid-February lasted until mid-March when, once again, a rally began. This got us into a fully invested position again but soon thereafter the rally failed and began to take us out of our positions as our protective stops were hit. This resulted in the first whipsaw we had seen in quite some time. The rally terminated in late April resulting in a fully defensive posture on May 23, 2011. During this past fiscal year, our rules-based technical model experienced a few whipsaws. Recall, if the market experiences a downward trend, our stop-loss protection is designed to take us to a defensive position. The act of being invested in a market rally and soon thereafter being stopped out of the position(s) is called a whipsaw. While we do not like to experience whipsaws, we believe they are a small price to pay in order to preserve assets from potentially huge market declines. When we discuss a “defensive posture” or “defensive position” we generally mean a Fund is substantially invested in cash and cash equivalents. See the discussion below for a better understanding of each Fund’s investment strategy in the tactically managed portion of its portfolio. The Funds experienced four significant periods during the fiscal year when they were in a defensive posture, with the last one continuing at the end of the fiscal year. These periods were from June to early August, again from early November through late November (only partially defensive), again in mid February until late March, and beginning in late 1 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) April through the end of the fiscal year. During the periods when we were invested, we owned a large variety of ETFs across a broad spectrum of asset classes and sectors. Our process for entering the markets when our model identifies an uptrend is to stick with large liquid market-based ETFs, and then as the trend is more fully developed, exposure can become broader. During periods when our model is calling for a fully invested position, we also utilize an active “trade up” process, which means every day we evaluate all holdings, along with all available ETFs and will sell any holding that we believe can be replaced by a better performing holding. MARKET OUTLOOK We believe our money management style has to be observed over the full cycle of a bull/bear market to fully realize the value of this style of investing. Because of our risk adverse methodology, we will generally underperform during up markets because we may miss some of the initial upswing in the market and we will not remain invested when the market experiences a pull back or correction, and therefore we may drop behind. However, when the market experiences a major decline (there have been two bear markets in the last eleven years), we typically expect to outperform the major equity market indices. In our view, there will be more bear markets. In the last 110 years, there have been 33 bear markets (declines > -20%) using the Dow Jones Industrial Average for this measurement. We do not forecast the market; in fact, we strongly believe no one can. We react to the market using our rules-based, trend-following model which is designed to measure what the market is doing. We then utilize our model to tell us how to trade. Finally we have the discipline to adhere to our strategy. In our view, that keeps the subjectivity and human emotion out of the process. Our goal of preserving hard-earned capital is designed to make investing more enjoyable and certainly more comfortable. Hence, we will continue to follow our trend following model and let it separate us from the emotion-driven world of forecast and prediction. STADION ACTIVE MANAGEMENT STRATEGY Our Funds are managed using a tactical management strategy; however, Core Advantage Portfolio uses a core-satellite approach where the core position is strategically managed and is discussed below. Tactical management means that we assess the risks of the market by using a technically driven rules-based model. We determine the amount of assets to commit to the equity market using this model. We invest in the markets when, based on our model, we have a positive expectation of profit. As trend followers, when our model identifies an uptrend and we commit to it, we only have an expectation that the trend will continue. If it doesn’t, our stop loss protection will take us out. Our portfolios generally include Exchange Traded Funds (ETFs), cash, and cash equivalents. This strategy is designed to take us into defensive positions when our model identifies unfavorable trends in the market. To select investments, we utilize our proprietary technical ranking and screening system, which looks at the individual performance measures of each ETF, the ETF’s relative performance to the overall market, its performance relative to its associated market sector, and a number of other technical measures. Once we purchase an ETF, we manage it based upon its performance; due to stop-loss protections built into our model and aggressive trading up, we generally will not continue to hold an asset that is not performing well. This approach is designed to help limit losses during significant market declines and take advantage of market upswings. Our overall approach is defensive in nature and adheres to our overall philosophy that we can try to win by not losing. Our goal has always been the same; we try to participate in the good up trends and we try to avoid the down trends. 2 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) STADION CORE ADVANTAGE PORTFOLIO This Fund is our growth portfolio and is set up in a core-satellite structure. This means that approximately 50% of the Fund (satellite) is actively managed using our tactical model, while the remaining approximately 50% (core) is strategically managed and remains fully invested at all times. The core portion is invested in broad-based market index ETFs and major sector-based ETFs. The percentages of holdings of each are determined by the relative strength of these asset classes. The satellite portion is actively managed primarily using market sectors, broad-based indices, international, and at times, specialty ETFs. Historically, each year a few asset classes will outperform the general market and the goal for this portion of the Core Advantage Portfolio is to capitalize on that performance using our technical ranking and screening system, which is geared to not only individual ETF performance, but also relative performance. This Fund may be appropriate for those who want approximately half of their investment positioned in the market at all times, with the remainder being managed using our tactical models that are designed to take defensive positions during down markets. STADION MANAGED PORTFOLIO This Fund is our moderate portfolio, and is managed based upon our rules-based technical model. While this Fund takes a moderate approach in an effort to achieve equity-like returns, it differs from Stadion Core Advantage Portfolio in that it is more likely to take a fully defensive position (i.e., 100% invested in cash or cash equivalents) as determined by our technical model. This Fund is managed similarly to the satellite (tactically managed) portion of Stadion Core Advantage Portfolio. It is appropriate for those who prefer a fully active approach to managing their money. Thank you for your continued support and allowing us to serve you and the Funds. Please feel free to contact us with any questions or concerns. Sincerely, Stadion Money Management Greg Morris Chairman, Investment Committee The views in this report were those of the Funds’ investment adviser as of the date of this Report and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Funds and do not constitute investment advice. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-222-7636. An investor should consider a Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Funds’ prospectus contains this and other important information. For information on the Funds’ expense ratios, please see the Financial Highlights tables found within this Report. 3 STADION INVESTMENT TRUST LETTER TO SHAREHOLDERS (Continued) Investment in the Funds is subject to investment risks, including, without limitation, market risk, management style risk, risks related to “fund of funds” structure, sector risk, fixed income risk, tracking risk, risks related to ETF net asset value and market price, foreign securities risk, risks related to portfolio turnover and small capitalization companies risk. Since each Stadion Fund is a “fund of funds,” an investor will indirectly bear fees and expenses charged by the underlying ETFs and investment companies in which a Stadion fund invests in addition to a Stadion Fund’s direct fees and expenses. More information about these risks and other risks can be found in the Funds’ prospectus. 4 STADION MANAGED PORTFOLIO PERFORMANCE INFORMATION May 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Managed Portfolio(a), the S&P 500 Index and 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2011) 1 Year Since Inception(c) Stadion Managed Portfolio - Class A -1.94% 2.42% Stadion Managed Portfolio - Class C 3.15% 2.20% Stadion Managed Portfolio - Class I 4.38% 4.34% S&P 500 Index 25.95% 2.57%(d) 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Index 21.91% 3.59%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The initial public offering of Class A shares commenced on September 15, 2006. The initial public offering of Class C shares commenced on October 1, 2009. The initial public offering of Class I shares commenced on May 28, 2010. (d) Represents the period from September 15, 2006 (date of original public offering of Class A shares) through May 31, 2011. 5 STADION CORE ADVANTAGE PORTFOLIO PERFORMANCE INFORMATION May 31, 2011 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Stadion Core Advantage Portfolio(a), the S&P 500 Index and 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns(b) (for periods ended May 31, 2011) 1 Year Since Inception(c) Stadion Core Advantage Portfolio - Class A 8.12% 2.14% Stadion Core Advantage Portfolio - Class C 13.96% 10.95% Stadion Core Advantage Portfolio - Class I 15.07% 14.94% S&P 500 Index 25.95% 2.57%(d) 80% S&P 500 Index/20% Barclays Capital U.S. Aggregate Bond Index 21.91% 3.59%(d) (a) The line graph above represents performance of Class A shares only, which will vary from the performance of Class C and Class I shares based on the difference in loads and fees paid by shareholders in different classes. The change in value of the initial $10,000 investment shown for Class A shares in the line graph reflects the maximum front-end sales load of 5.75%. (b) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns shown do include the effect of applicable sales loads. (c) The initial public offering of Class A shares commenced on September 15, 2006. The initial public offering of Class C shares commenced on October 1, 2009. The initial public offering of Class I shares commenced on May 28, 2010. (d) Represents the period from September 15, 2006 (date of initial public offering of Class A shares) through May 31, 2011. 6 STADION MANAGED PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2011 (Unaudited) STADION CORE ADVANTAGE PORTFOLIO PORTFOLIO ALLOCATION (% OF NET ASSETS) May 31, 2011 (Unaudited) 7 STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS May 31, 2011 Shares MONEY MARKET FUNDS — 99.7% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.11% (a) (Cost $1,289,968,365) $ Total Investments at Value — 99.7% (Cost $1,289,968,365) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2011. STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS May 31, 2011 Shares EXCHANGE-TRADED FUNDS — 50.4% Value iShares Russell 2000 Index Fund $ iShares Dow Jones U.S. Telecommunications Sector Index Fund iShares S&P U.S. Preferred Stock Index Fund PowerShares Dynamic Food & Beverage Portfolio SPDR S&P rust SPDR S&P MidCap rust Total Exchange-Traded Funds (Cost $27,528,645) $ Shares MONEY MARKET FUNDS — 49.8% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.11% (a) (Cost $28,836,043) $ Total Investments at Value — 100.2% (Cost $56,364,688) $ Liabilities in Excess of Other Assets — (0.2%) ) Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of May 31, 2011. See accompanying notes to financial statements. 8 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES May 31, 2011 Managed Portfolio Core Advantage Portfolio ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for investment securities purchased — Payable to Advisor (Note 5) Accrued distribution fees (Note 5) Accrued compliance fees (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized gains from security transactions Net unrealized appreciation on investments — Net assets $ $ See accompanying notes to financial statements. 9 STADION INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES (Continued) May 31, 2011 Managed Portfolio Core Advantage Portfolio PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Class A shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and redemption price per share (Note 2) $ $ Maximum offering price per share (Note 2) $ $ PRICING OF CLASS C SHARES Net assets applicable to Class C shares $ $ Class C shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ $ Class I shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 10 STADION INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended May 31, 2011 Managed Portfolio Core Advantage Portfolio INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 5) Distribution fees, Class A (Note 5) Distribution fees, Class C (Note 5) Administration fees (Note 5) Transfer agent fees, Class A (Note 5) Transfer agent fees, Class C (Note 5) Transfer agent fees, Class I (Note 5) Registration fees, Common Registration fees, Class A Registration fees, Class C Registration fees, Class I Professional fees Fund accounting fees (Note 5) Postage and supplies Compliance fees (Note 5) Custodian and bank service fees Insurance expense Printing of shareholder reports Trustees’ fees Organization expenses, Class I Other expenses TOTAL EXPENSES Class A expenses reimbursed by the Advisor (Note 5) — ) Class C expenses reimbursed by the Advisor (Note 5) — ) Class I expenses reimbursed by the Advisor (Note 5) — ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 11 STADION INVESTMENT TRUST STATEMENTS OF CHANGES IN NET ASSETS Managed Portfolio Core Advantage Portfolio Year Ended May 31, Year Ended May 31, Year Ended May 31, Year Ended May 31, FROM OPERATIONS Net investment loss $ ) $ ) $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net realized gains, Class A ) — — — Distributions from net realized gains, Class C ) — — — Distributions from net realized gains, Class I ) — — — Decrease in net assets from distributions to shareholders ) — — — FROM CAPITAL SHARE TRANSACTIONS (Note 6) CLASS A Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) Net increase in net assets from Class A share transactions CLASS C Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) Net increase in net assets from Class C share transactions CLASS I Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — — — Payments for shares redeemed ) — ) — Net increase in net assets from
